 

Exhibit 10.1

PhytoMedical Technologies, Inc.

100 Overlook Drive, 2nd Floor

Princeton, NJ 08540



June 3, 2010

 

Mr. Amit S. Dang
2000 Town Center, Suite 1900

Southfield, MI 48075

 

Re: Contract Interim Executive-Services Agreement

 

Dear Mr. Dang:

 

This letter sets forth the terms and conditions of your Contract Interim
Executive-Services Agreement (the “Agreement”) with Phytomedical Technologies,
Inc. (the “Company").

 

            1. Duties. Under terms of the Agreement, you shall be contracted by
the Company as its President and Chief Executive Officer, and become a Member of
the Board of Directors, or in any executive or non-executive position(s) as the
Company, from time to time, may deem appropriate. In performance of your duties,
you shall be subject to the direction of, and be reporting directly to, the
Company's Board of Directors (the “Board”); provided that, if requested by the
Board, you will immediately resign your position(s) of the Company. You shall be
available to travel as the needs of the business require. You agree to devote
such amount of your business time, energy and skill to the duties assigned to
you by the Board as maybe reasonably necessary to fulfill your obligations
hereunder. The Company acknowledges and understands that your services hereunder
are provided on a part-time basis.

 

2. Termination of Agreement. Anything herein to the contrary notwithstanding,
the Company may terminate the Agreement at any time, with or without cause, and
for any reason whatsoever, upon immediate written notice.  You may terminate the
Agreement with or without cause, and for any reason whatsoever, upon written
notice of no fewer than 90 days; your notice to the Company may be waived upon
mutual consent of the Company.  In the event of termination by either party,
with or without cause: (i) you shall not be entitled to any form of contract
cancellation fees, non-performance fees, or monthly fees; (ii) you shall no
longer be eligible for reimbursement of expenses not previously approved or
within the terms of the Agreement under Paragraph 5; (iii) any and all
unexercised Options, whether vested or not, shall expire and shall no longer be
exercisable as of the date of termination of the Agreement, except under the
conditions detailed in Paragraph 4(b); (iv) you will not be entitled to any
financial compensation beyond the terms provided for in the Agreement, and (v)
neither party hereto shall have any further rights or obligations hereunder,
except obligations expressly stated to survive the termination of the
Agreement.  Nothing shall limit your right to be indemnified by the Company,
subject to its indemnification policies then in effect, and subject to the
conditions detailed in Paragraph 3; for your actions as a director or officer of
the Company, provided such indemnification would otherwise have been available
to you.

 

3. Indemnification. During the term of the Agreement you shall be included as an
“officer” of the Company under such policy and (b) you shall be provided
reasonable and customary indemnification provisions as per the Company’s By-laws
and Certificate of Incorporation that are at least as protective of you as the
laws of the state in which the Company is then incorporated.

 

1

--------------------------------------------------------------------------------



 

 

          4. Financial Terms. You shall be compensated by the Company for your
services as follows:

 

(a) Monthly Fee. Commencing June 3, 2010, you shall be paid a monthly fee of
$5,000. You shall be responsible for withholding all applicable taxes. You will
not be eligible for health benefits, vacation time, or other employee benefits.

 

            5. Expenses. You shall be entitled to reimbursement for reasonable
travel and other out-of-pocket expenses necessarily incurred in the performance
of your duties hereunder, upon submission and approval of written statements and
bills in accordance with the then regular procedures of the Company. Expenses
exceeding $500.00 for travel and $100 for meals and other incidentals must be
approved in writing by the Company prior to your seeking reimbursement for the
same.

 

              6. Your Representations and Warranties. You represent and warrant
to the Company that (a) you are under no contractual or other restriction or
obligation which is inconsistent with the execution of the Agree­ment, the
performance of your duties hereunder, or the other rights of the Company
hereunder, and (b) you are under no physical or mental disability that would
hinder your performance of duties under this Agreement, and (c) you are not
party to any ongoing civil or criminal proceedings, and have not been party such
proceedings within the past five years, and do not know of any such proceeding
that may be threatened or pending against you, and (d) you are not currently
engaged in activities and will not knowingly engage in future activities that
may cause embarrassment to the Company or tarnish the reputation or public image
of the Company, including but not necessarily limited to association with or
party to: any criminal behavior(s) such as drug use, theft, or any other
potential or active violation of law; political controversy, civil disobedience,
or public protest; lewd, lascivious behavior.

 

7. Non Competition; Non Solicitation.  (a)     In view of the unique and
valuable services it is expected that you will render to the Company, your
knowledge of its trade secrets, and other proprietary information relating to
the business of the Company and in consideration of the compensation to be
received hereunder, you will not, during the term of this Agreement, engage in,
or otherwise directly or indirectly, be employed by, or act as a consultant or
lender to, or, without the prior written approval of the Board, be a director,
officer, owner, or partner of, any other business or organization that is
engaged in the same field of research and development as is the Company. Nothing
herein shall be deemed to preclude you from being an officer, director, owner,
investor in, or partner of, any business or organization which is not competing
with the Company, provided the same does not in any manner whatsoever impair
your ability to perform your duties under the Agreement.

 

                        (b) During the term of the Agreement, and for a period
of one year following termination of the Agreement, you will not directly or
indirectly reveal the name of, solicit or interfere with, or endeavor to entice
away from the Company any of its suppliers, customers, or employees.

 

                        (c) During the term of the Agreement and thereafter
following the termination of the Agreement, you shall not make any critical or
disparaging statements about the Company or any of its employees, directors or
products to any other person or entity.

 

                        (d) Since a breach of the provisions of this Paragraph 7
could not adequately be compensated by money damages, the Company shall be
entitled, in addition to any other right and remedy available to it, to an
injunction restraining such breach or a threatened breach, and in either case no
bond or other security shall be required in connection therewith, and you hereby
consent to the issuance of such injunction. You agree that the provi­sions of
this Paragraph 7 are necessary and reasonable to protect the Company in the
conduct of its business. If any restriction contained in this Paragraph 7 shall
be deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope thereof, or

 

2

--------------------------------------------------------------------------------



 

otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form such restriction shall then be enforceable in the manner
contemplated hereby. This Paragraph 7 shall survive the termination of the
Agreement.

 

            8. Intellectual Property. Any interest in patents, patent
applications, inventions, copyrights, developments, and processes (“Intellectual
Property”) which you now, or hereafter during the period for which this
Agreement is in effect, may own or develop relating to the fields in which the
Company may then be engaged shall belong to the Company; and forthwith upon
request of the Company, you shall execute all such assignments and other
documents and take all such other action as the Company may reasonably request
in order to vest in the Company all your right, title, and interest in and to
such Intellectual Property free and clear of all liens, charges, and
encumbrances. This Paragraph 8 shall survive the termination of the Agreement.

 

            9. Confidential Information. All confidential information which you
may now possess, or may obtain or create prior to the such time as the Agreement
is terminated, relating to the business of the Company, or any customer or
supplier of the Company, or any agreements, arrangements, or understandings to
which the Company is a party, shall not be disclosed or made accessible by you
to any other person or entity either during or after the termination the
Agreement or used by you except during the term of the Agreement in the business
and for the benefit of the Company. You shall return all tangible evidence of
such confidential information to the Company prior to or at the termination of
the Agreement. This Paragraph 9 shall survive the termination of the Agreement.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by you, you shall
not have the right to assign or transfer any of your rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

11. No Reliance on Representations. You acknowledge that you are not relying,
and have not relied, on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.

12. Entire Agreements; Amendments. This Agreement sets forth the entire
understanding for the parties with respect to the terms of the Agreement,
supersedes all existing agreements between you and the Company concerning
matters in the Agreement, and may be modified only by a written instrument duly
executed by each of you and Company.

            13. Waiver. Any waiver by either party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

 

            14. Construction. You and the Company have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

3

--------------------------------------------------------------------------------



 

 

            15. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

            16. Notices. All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and sent to the party to
which the notice, demand or request is being made by (i) certified or registered
mail, return receipt requested, (ii) nationally recognized overnight courier
delivery, (iii) by facsimile transmission provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party or (iv) hand delivery as follows:

 

                        To the Company:

 

PhytoMedical Technologies, Inc.

Attention: Mr. Joseph Sierchio, Legal Counsel

430 Park Avenue, 7th Floor

New York, NY  10022

 

                        To you:

 

Mr. Amit S. Dang

2000 Town Center, Suite 1900

Southfield, MI 48075

 

or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 15. Any notice given in accordance with the provisions of this
Paragraph 16 shall be deemed given (i) three (3) Business Days after mailing (if
sent by certified mail), (ii) one (1) Business Day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.

 

            17. Counterparts This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. 

 

4

--------------------------------------------------------------------------------



 

 

18. Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

            19. Date of Agreement. The date of this Agreement shall be June 3,
2010 regardless of the date it is signed by you.

 

If you find the foregoing acceptable, please acknowledge your acceptance of, and
agreement with, the terms and conditions set forth above by signing the enclosed
copy of this letter in the space provided and returning the same to the
undersigned.

Sincerely,

 

PhytoMedical Technologies, Inc.



/s/ Ray Krauss

Ray Krauss, Chief Financial Officer and Director



On this 3rd day of June, 2010, I agree to and accept the terms of the Agreement
with PhytoMedical Technologies, Inc. on the terms and conditions set forth in
this Agreement.

Dated: June 3, 2010

 


/s/ Amit S. Dang

Mr. Amit S. Dang

 

 

5

--------------------------------------------------------------------------------

